The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species A, Figures 1-6 and claims 1-19 in the reply filed on December 23, 2021 is acknowledged. Applicant makes the argument that claims 1-10 are generic and all claims should be considered. After further review, claim 4 recites a curved stress-reducing second fold line with its concave side facing the top panel. This feature is found in the non-elected species of Figures 7-11 and such claim 4 is not generic nor found in the elected species of Figures 1-6. However, since claim 4 is dependent from allowable claim 1, such will be acted on at this time. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 16 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not understood how the first through fourth fold lines of claim 16 are generally parallel to the outermost edges of the inner shoulder panels, especially when the same first through 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 14-16 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 14, line 8, “the first inner shoulder panel” and line 10, “the second inner shoulder panel” each lack antecedent basis from line 3, “first and second sloping inner shoulder panels’, which does not distinguish one each of such named panels. 
In claim 19, lines 1-2, “the first and second inner sloping shoulder panels” lack antecedent basis from parent claim 17. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland (5,355,999). Disclosed is a top-engaging carrier comprising a top panel (14), a shoulder panel (16) hinged to the top panel by a first fold line (18 or 24), wherein an  by a gusset panel (40) wherein the gusset panel is hinged to the side panel along a side panel fold line (between 40 and 52) and to the end panel along an end panel fold line (72) and wherein the end panel fold line has a length that is less than a length of the side panel fold line. 
As to claim 10, Sutherland further discloses an upper end of the end panel fold line is located below the lower edge of the shoulder panel when the top-engaging carrier is in an erected configuration in which the gusset panel is in a face-contacting arrangement with an inside surface of the side panel.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland (5,355,999). Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/101852. Each discloses a blank for forming a top-engaging carrier comprising a top panel (14; 14 within 38 and 38), a shoulder panel (16; 14 outside 38) hinged to the top panel by a first fold line (18 or 24; 38), wherein an article-engaging device (at 50; at 40) is provided by at least one of the top panel and the shoulder panel, wherein the blank further comprises a side panel (30; 12) hinged to an outer edge of the shoulder panel and an end panel (42; 28) connected to a side edge of the side panel by a gusset panel (40; 26a), wherein the end panel comprises an end portion (52; 28) configured (capable of) to be secured to an inside surface of the side panel in a set-up carrier, and wherein a guide tab (56; between 46 and 48) is hinged to . 
As to claim 12, wherein the end portion (52; 28) is hinged to the gusset panel by an end panel fold line (between 40 and 52; 48) and wherein the guide tab (56; between 46 and 48) is disposed proximate an outer end of the end panel fold line.  
As to claim 13, wherein the guide tab fold line (54; 48) is disposed in alignment with the end panel fold line. 

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland (5,355,999). Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/101852. Each discloses a top-engaging carrier comprising first and second top panels (planar tops of 14; planar tops of 14 and 18; respectively), a first sloping shoulder panel and a second sloping shoulder panel (20, 20; 16a, 16b) forming a keel structure disposed between the first and second top panels, the keel structure defining a first recess at a first end of the keel structure and a second recess at a second opposite end of the keel structure, wherein a first plurality of article engaging devices (48; 40) is provided by at least one of the first top panel and the first inner shoulder panel, wherein a second plurality of article engaging devices (48; 40) is provided by at least one of the second top panel and the second inner shoulder panel, wherein the first inner shoulder panel comprises a first fold line (part of 24; part of 38) disposed at a first end of the first inner shoulder panel and a second fold line (part of 24; part of 38) disposed at an opposite second end of the first inner shoulder panel, the first fold line being disposed generally between an outermost end of a first outermost     
As to claim 15, each discloses the first through fourth fold lines generally perpendicular to the outermost edges of the inner shoulder panels. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over either one of Sutherland (5,355,999) .
As to claim 18, each discloses duplicated top panel and inner and outer sloping shoulder panels as explained above in order to engage a plurality of articles in a two-row group. 
As to claim 19, Sutherland discloses inner sloping shoulder panels (20 and 20) hinged to one another along a central fold line (22) to form a keel structure.  

13.	Claims 1-8 are allowed. 

14.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG